   Case 15-19760-VFP             Doc 85    Filed 10/22/19 Entered 10/22/19 13:37:38                 Desc Main
                                           Document     Page 1 of 1

UNITED STATES BANKRUPTY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee


IN RE:

VINCENT T CONNER                                                Case No.: 15-19760 VFP
BETTIE JO CONNER,

                                     Debtors

                                 NOTICE DEPOSITING UNCLAIMED FUNDS
                                     PURSUANT TO D.N.J. LBR 7067-1

    Marie-Ann Greenberg, Trustee in the above captioned matter, states that the entire amount in the Trustee's
Account has been disbursed and that the following funds remain unclaimed. The undersigned shall immediately
forward a check to the Court in the amount of $7,593.18, payable to the Clerk, United States Bankruptcy Court.
The party entitled to said funds is listed below together with the last known address and other additional
information.

Payee Name & Address:       PSE&G
                            PO BOX 490
                            ATTN: BANKRUPTCY DEPT
                            CRANFORD, NJ 07016
Amount:                     $7,593.18

Trustee Claim Number:       21

Court Claim Number:         9

Reason:                      Not Cashing


                                                          By:    /S/ Marie-Ann Greenberg
Dated: October 22, 2019                                          MARIE-ANN GREENBERG
                                                                 CHAPTER 13 STANDING TRUSTEE
